IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 269 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
JEROME JOHNSON,                   :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 270 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
JEROME JOHNSON,                   :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 271 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
JEROME JOHNSON,                   :
                                  :
               Petitioner         :
COMMONWEALTH OF PENNSYLVANIA,               : No. 272 EAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
              v.                            :
                                            :
                                            :
JEROME JOHNSON,                             :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of November, 2020, the Petitions for Allowance of Appeal

are DENIED.




       [269 EAL 2020, 270 EAL 2020, 271 EAL 2020 and 272 EAL 2020] - 2